Citation Nr: 1129524	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  09-13 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from September 1961 to September 1965.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. 

During pendency of the appeal, an RO decision from March 2011 granted a claim then pending on appeal for service connection for right ear hearing loss. Hence, that issue is no longer in appellate status. The sole remaining issue therefore is one of service connection for left ear hearing loss. 


FINDING OF FACT

The competent and probative evidence is against finding that left ear hearing loss has an objective causal relationship to the Veteran's military service. 


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R.             §§ 3.102, 3.159, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)     must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Through VCAA notice correspondence dated June 2008 and July 2010, the RO notified the Veteran as to each element of satisfactory notice set forth under             38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) pertaining to the claim on appeal, including the criteria for service connection as well as a discussion of the joint obligation between VA and the Veteran to obtain pertinent evidence and information. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). Furthermore, the June 2008 correspondence provided information concerning both the disability rating and effective date elements of a pending claim for benefits.

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            In this instance, the initial VCAA notice correspondence was sent before issuance of the November 2008 rating decision adjudicating the claim now before the Board. This letter met the standard for timely notice. Meanwhile, the July 2010 VCAA notice letter was sent after the rating decision on appeal, and thus technically was untimely. This notwithstanding, the Veteran has had an opportunity to respond to the subsequent issued VCAA notice letter in advance of the March 2011 Supplemental Statement of the Case (SSOC) readjudicating his claim. Reviewing the record, there also is no objective indication of any further relevant information or evidence that must be obtained. The Veteran has therefore had the full opportunity to participate in the adjudication of the claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO has taken appropriate action to comply with the duty to assist the Veteran through obtaining service treatment records (STRs). The Veteran has undergone several VA medical examinations. See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002). There is no indication of any outpatient clinical records, VA or private, to obtain. In furtherance of his claim, the Veteran has provided a September 2008 statement from a private physician.  The Board also provided the Veteran with a 30-day extension from the receipt of his appeal within which to submit additional evidence, per his request, and no new information was provided. The Veteran declined the opportunity for a hearing.           The record as it stands includes sufficient competent evidence to decide the claim. See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 


Background and Analysis

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

The elements of a valid claim for service connection are as follows: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also of application to claims for direct service connection, is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

Under 38 C.F.R. § 3.385, impaired hearing will be considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are             26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

As set forth through the service medical history, upon an August 1961 service entrance examination, the Veteran was found to have 15/15 hearing in both ears on a whispered voice test. 

There is no reference therein to symptoms, findings, or diagnoses of hearing loss. The Veteran did undergo a Reference Audiogram, undated. At that point, audiometric testing showed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

A follow-up audiogram was conducted in June 1963. At that time, the Veteran had been in the same occupational specialty as an aircraft mechanic for more than a year and a half. The audiogram report indicated that the Veteran's most frequently used ear protection consisted of an elastic device. Also indicated was that he seldom or never wore ear protection other than dry cotton during exposure to loud noise. Further stated was that during his most recent noise exposure he had not used ear protection. An audiogram showed pure-tone thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
0
5

During the Veteran's August 1965 examination for purposes of military separation, there was no reference on his part to problems involving hearing loss. On the authorized audiological evaluation at that time pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
20
LEFT
0
0
5
0
10

(NOTE:  These readings were taken under the previous ANA standard for measurement of puretone audiometric thresholds, not the since revised ISO standard.)

The September 2008 treatment summary from Dr. A.J.F., an ear, nose and throat specialist (ENT), states that the Veteran was exposed to four years of jet engine noise as an airplane mechanic, and during that time developed hearing loss and tinnitus. A completed audiometric evaluation was performed which showed 5 and 10 db speech reception thresholds in the right and left ears respectively, with 96 and 92 percent speech discrimination in the right and left ears. There was found to be present bilateral high frequency sensorineural hearing loss. According to the physician, there was no question that the Veteran's hearing loss and tinnitus were directly related to his military service. 

The Veteran underwent an initial VA Compensation and Pension dated October 2008 in connection with this claim. He then reported having had a progressive hearing loss, which he felt was due to his loud noise exposure as an aircraft mechanic in the military. He stated that he was exposed to aircraft noise although he wore hearing protection at that time. The results of audiological evaluation in were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
35
LEFT
30
25
25
30
40

Speech audiometry revealed speech recognition ability of 100 percent in both ears.
The VA examiner indicated that a summary of the audiologic test results was that hearing thresholds by average were within normal limits at the right ear, and involved a mild sensorineural type hearing loss at his left ear. According to the examiner, further, the claims file revealed that pure tone thresholds on separation indicated that all frequencies tested were within normal limits. Therefore, it was deemed less likely as not that the recent hearing loss was due to loud noise exposure the Veteran claimed to have heard during his military duty.

Another VA audiological examination was completed March 2009. The Veteran again reported a history of loud noise exposure during military service. Following an audiogram and speech discrimination testing, the diagnostic summary was of hearing thresholds within normal limits at the right ear, and a mild sensorineural type hearing loss at the left ear. There was no discussion forthcoming regarding the likely etiology of hearing loss.

Further VA examination was undergone in February 2011. The VA examiner initially indicated review of the Veteran's claims file. This included the fact that the separation audiogram (when converted from ASA to the current ISO standard) revealed the left ear to be within normal limits, but the right ear to have had hearing thresholds at 30db at 4,000 Hz, and 35db at 6,000 Hz. The Veteran's reported history of noise exposure was that he was exposed to aircraft engine noise and tools necessary for his job. He stated he wore hearing protection, but felt it was inadequate for the degree of noise to which he was exposed. He further stated that after the military he worked as an automotive mechanic and machinist, and had used his own hearing protection in the form of a headset while working.                 He then indicated that he had participated in any noisy occupational activities since service. 

Following an audiogram and speech discrimination testing, the diagnosis was of a mild sensorineural hearing loss bilaterally. According to the VA examiner, the claims file showed the left ear to have had normal hearing sensitivity upon separation from the Air Force and therefore it was considered less likely than not that the hearing loss in that ear was caused by noise exposure in the military. Since the right ear showed hearing loss was present when the Veteran left the military,           it was deemed at least as likely as not that the hearing loss in the right ear began          as a result of noise exposure while serving in the military. 
Given a thorough review of the foregoing, in view of the established principles governing claims for service connection, the Board finds that the instant claim must be denied. What ultimately is the dispositive issue in this case is that the best reasoned and factually supported medical evidence tends to weigh against the finding that the Veteran's left ear hearing loss is causally related to his military service. Initially, there is indication of current left ear hearing loss, as is defined under VA regulations at 38 C.F.R. § 3.385. That much is demonstrated. This notwithstanding, however, the competent evidence must further establish the element of a causal nexus between the current disability, and the Veteran's military service. A causal nexus to service is indispensable to establish service connection for a claimed disability. See Watson v. Brown, 4 Vet. App. 309, 314 (1993)               ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004). While there is some evidence on file that ostensibly supports the possibility of a causal nexus, on the balance the most persuasive evidence effectively weighs against such a conclusion. 

To begin with, there is no documented evidence of any hearing loss to the left ear having had its onset during military service. This fact alone, while relevant,        should not be dispositive of the Veteran's claim, inasmuch as he may establish, and indeed has established the incidence of in-service noise exposure by his own competent lay testimony. See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993) (when audiometric test results at a veteran's separation from service do not meet        the regulatory requirements for establishing a disability at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service).              See also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). It remains to be shown whether the finding of in-service noise exposure may be competently correlated with the present claimed disability. 

As indicated above, the February 2011 VA examination report, and September 2008 private physician's opinion state opposite conclusions in this regard. 

It is well established that the Board is within its province to weigh conflicting medical evidence. In assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-89 (2000). The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated. See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993). The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown,               7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

On thorough review of the competing medical opinions in this case, the one central fact that lends additional probative value to the VA medical opinion is the examiner's having reviewed the claims file. Having considered the Veteran's separation audiogram, the February 2011 VA examiner clearly noted that hearing capacity in the left ear was entirely normal at separation. This part of the medical background, even when considered against the Veteran's own assertions of noise exposure, in the view of the VA examiner strongly weighed against the existence of a relationship between hearing loss and military service. So the February 2011 appropriately took into account the Veteran's contentions, but simply found the documentary evidence more compelling. By contrast, the September 2008 private physician's opinion was limited in scope and did not consider the STRs, which very clearly denoted normal hearing on separation. Given the fact that the VA medical opinion was substantially grounded in all of the relevant medical history, the Board ascribes it greater probative value. 


Not the least of importance, moreover, to the Board's determination is also that medical history is largely devoid of seeking any treatment for left ear hearing loss until very recently, in the late-2000s, more than three decades post-service. There is a pronounced lack of continuity of symptomatology, precipitating the only recent diagnosis of mild hearing loss, as to further substantiate the conclusion of the February 2011 VA examiner that left ear hearing loss is nonservice-related, even if this was not part of the expressly stated rationale for his opinion. 

Consequently, the balance of the competent evidence weighs against the finding of a causal nexus to military service. The Board has further taken into consideration the Veteran's contentions as to the cause of hearing impairment. However, an opinion regarding the etiology of a hearing loss disability is not within the purview of lay observation, particularly given the interval between claimed noise exposure and apparent onset, and must instead be confirmed through available audiological examination. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, service connection for left ear hearing loss is not warranted.                             The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for left ear hearing loss is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


